DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is a first office action, non-final rejection based on the merits.  Claims 1-10, filed 09/11/2019 with a priority date of 04/13/2017, are currently pending and have been considered below.  This application is a 371 of PCT CN2017/093839.
Drawings
The drawings are objected to because figure 1 show a broken line around all of the elements except element 8 and element 9.  There is no label indicating what this box represents.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
	Examiner cannot read equations 1 and 2 (page 7), equation 3 and 4 (page 8) and equation 6 (page 9) as they are not legible.   
	Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
	Examiner cannot read equation 6 in claim 10 as it is not legible.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
In claim 1:  “an analog-to-digital conversion module” (line 2), “a frequency mixing module” (line 4), “an extraction filter module” (line 7), “A Fourier transform module” (line 10).  “a frequency measurement module” (line 13), and (a scanning module” (line 17),
In claim 9: “a frequency mixing module” (line 4).
	Applicant has used the term “module” as a substitute for the word “means.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 one input and two outputs of the claim language.  If element 22 or element 23 are considered the mixing module, again a contradiction of the claim language in that each element, 22 and 23, shows two inputs and one output.  The specification does not provide a description to teach the language of claim 1.  The specification defines the frequency mixing module as including “a frequency source and a multiplier, and the frequency source is realized by a direct frequency synthesizer 21 (DDS) to generate two orthogonal local carriers” and “the first mixing circuit 22 and the second mixing circuit 23 are respectively connected by two multipliers” (¶ 0026).  However, figure 1 shows the mixing circuits connected by the synthesizer.  If the multipliers were separate circuit components from the mixers or if the mixer and multiplier were the same component there would still be two inputs and one output associated with each mixing circuit contradicting the language of claim 1 of one input and two outputs.  Therefore a person of ordinary skill in the art would not be able to make or use the claimed invention.
Claim 9 recites analogous limitations, “a frequency mixing module to generate two orthogonal local carriers” (line 4),  and is therefore rejected under 112(a), failing to comply with the written description requirement, for the same reasons as Claim 1 above.  
Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Claim 1 claims “a frequency mixing module, an input end of the frequency mixing module is connected to an output end of the analog-to-digital conversion module to generate two   one input and two outputs of the claim language.  If element 22 or element 23 are considered the mixing module, again a contradiction of the claim language in that each element, 22 and 23, show two inputs and one output.  The specification does not to teach the language of claim 1.  The specification defines the frequency mixing module as including “a frequency source and a multiplier, and the frequency source is realized by a direct frequency synthesizer 21 (DDS) to generate two orthogonal local carriers” and “the first mixing circuit 22 and the second mixing circuit 23 are respectively connected by two multipliers” (¶ 0026).  However, figure 1 shows the mixing circuits connected by the synthesizer.  If the multipliers were separate circuit components from the mixers or if the mixer and multiplier were the same component there would still be two inputs and one output associated with each mixing circuit contradicting the language of claim 1 of one input and two outputs.  Therefore a person of ordinary skill in the art would not be able to make or use the claimed invention.	  
Claim 9 recites analogous limitations, “a frequency mixing module to generate two orthogonal local carriers” (line 4),  and is therefore rejected under 112(a), failing to comply with the enablement requirement, for the same reasons as Claim 1 above.  
	Claims 1 and 9 will be examined based on the merits as best understood.	 

	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, applicant has used the phrase “a maximum amplitude (line 18).  Examiner is unclear if this is the same “a maximum amplitude” claimed in line 15 or a different “a maximum amplitude.”  Examiner respectfully suggests the phrase “a maximum amplitude” in line 18 should read “said maximum amplitude.”
	Additionally regarding claim 1, applicant has stated the limitation “an input end of the frequency mixing module is connected to an output end of the analog-to-digital conversion module to generate two orthogonal local carriers.”  Examiner is unclear as to how one input (“an input”) will create two outputs (“two orthogonal local carriers.”)  Please see 112(a) rejection above.  
	Claim 1 will be examined based on the merits as best understood.
Regarding claim 2, applicant has used the phrase “two orthogonal local carriers” (claim 2 line 3).  Examiner is unclear if this is the same “two orthogonal local carriers” claimed in claim 1 line 5 or a different “two orthogonal local carriers.”  Examiner respectfully suggests the phrase “two orthogonal local carriers” in claim 2 line 3 should read “said two orthogonal local carriers.”
	Additionally regarding claim 2, applicant recites the limitation “the first mixing circuit” (line 3).  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 will be examined based on the merits as best understood.
Regarding claim 5 applicant recites the limitation “the three-point interpolation frequency measurement” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 5 will be examined based on the merits as best understood.
Regarding claim 8, applicant has used the phrase “configuration information input externally” (line 2).  Examiner is unclear if this is the phrase “configuration information input externally” is referring to “externally input configuration information” claimed in claim 7 line 4 or different “externally input configuration information.”  Examiner respectfully suggests the phrase “configuration information input externally” should read “said configuration information input externally.”
	Claim 8 will be examined based on the merits as best understood.
Regarding independent claim 9, applicant has stated the limitation “a frequency mixing module to generate two orthogonal local carriers” (line 4).  Examiner is unclear as to how “a (one) frequency mixing module” will create two outputs (“two orthogonal local carriers.”)  Please see 112(a) rejection above. 
	Claim 9 will be examined based on the merits as best understood.
	
Regarding claim 10: The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood:   

	Claim 10 will be examined based on the merits as best understood.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.	
comprising: an analog-to-digital conversion module, receiving an analog intermediate frequency signal to convert the analog intermediate frequency signal into a digital intermediate frequency signal; 
	a frequency mixing module, an input end of the frequency mixing module is connected to an output end of the analog-to-digital conversion module to generate two orthogonal local carriers to convert the digital intermediate frequency signal to a digital baseband signal; 
	an extraction filter module, an input end of the extraction filter module is connected to an output end of the frequency mixing module to perform low-pass filtering and extraction of the digital baseband signal, so as to reduce a data rate; 
	a Fourier transform module, an input end of the Fourier transform module is connected to an output end of the extraction filter module to obtain a frequency domain signal by performing discrete Fourier transform on a short data; 
	a frequency measurement module, an input end of the frequency measurement module is connected to an output end of the Fourier transform module, to obtain a first frequency measurement value using three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform; 	a scanning module, an input end of the scanning module is connected to an output end of the frequency measurement module, to calculate a maximum amplitude point by point according to Fourier transform by taking the first frequency measurement value as a center and performing step scanning in a scanning range, so as to obtain a scanned second frequency measurement value; and 
	a selector, an input end of the selector is respectively connected to output ends of the frequency measurement module and the scanning module, to select either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement. 
Claim 9 is copied below, with the limitations belonging to an abstract idea being underlined.
	A high-precision frequency measuring method, comprising: 
	performing analog-to-digital conversion of an analog intermediate frequency signal to generate a digital intermediate frequency signal; 
	using a frequency mixing module to generate two orthogonal local carriers, and converting the digital intermediate frequency signal to a digital baseband signal; 
	performing low-pass filtering and extraction of the digital baseband signal so as to reduce a data rate;  
	obtaining a corresponding frequency domain signal by performing discrete Fourier transform of a short data; 
	obtaining a first frequency measurement value using three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform; 
	obtaining a scanned second frequency measurement value by calculating a maximum amplitude according to Fourier transform by taking the first frequency measurement value as the center and performing small frequency step in a scanning range; and 
	selecting either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement.  


	In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
	The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014).  The claim does not recite a particular machine applying or being used by the abstract idea.
	The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
	Therefore, claims 1 and 9 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Dependent claims 2-8 and 10 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations or as generic computer components performing generic computer functions. These do not help to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liang Jie (hereafter Liang) CN 106405235A in view of Kroeger et al. (hereafter Kroeger), U.S. Pat No. 5598441, in further view of Ikeda Yasunari (hereafter Ikeda), JPH0787056A. 
 
Regarding independent claim 1 Liang teaches:
		“A high-precision frequency measuring system, comprising: an analog-to-digital conversion module, receiving an analog intermediate frequency signal to convert the analog intermediate frequency signal into a digital intermediate frequency signal; 

	an extraction filter module, an input end of the extraction filter module is connected to an output end of the frequency mixing module to perform low-pass filtering and extraction of the digital baseband signal, so as to reduce a data rate; 
	a Fourier transform module, an input end of the Fourier transform module is connected to an output end of the extraction filter module to obtain a frequency domain signal by performing discrete Fourier transform on a short data” (Liang teaches an analog to digital converted intermediate frequency signal being digitally down converted to be received in the Fourier transform processing unit then to the envelope unit to scan and detect the maximum amplitudes of the baseband signal, higher frequency measurement accuracy is due to controller controlling the frequency of the local oscillation signal, frequency in measured after DFT has occurred (fig 1, ¶ 0009 - ¶ 0047));
Liang does not teach:
	“a frequency measurement module, an input end of the frequency measurement module is connected to an output end of the Fourier transform module, to obtain a first frequency measurement value using three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform; 	a scanning module, an input end of the scanning module is connected to an output end of the frequency measurement module, to calculate a maximum amplitude point by point according to Fourier transform by taking the first frequency measurement value as a center and performing 
	 “a selector, an input end of the selector is respectively connected to output ends of the frequency measurement module and the scanning module, to select either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement.”
Kroeger teaches:
	“a frequency measurement module, an input end of the frequency measurement module is connected to an output end of the Fourier transform module, to obtain a first frequency measurement value using three-point interpolation frequency measurement based on a maximum amplitude and two adjacent calculated values in a frequency domain signal of Fourier transform; 	a scanning module, an input end of the scanning module is connected to an output end of the frequency measurement module, to calculate a maximum amplitude point by point according to Fourier transform by taking the first frequency measurement value as a center and performing step scanning in a scanning range, so as to obtain a scanned second frequency measurement value and” (Kroeger teaches a “three point interpolation to estimate a frequency of the carrier wave” (abstract), col 5 line 43 – col 6 line 3, fig 3, 3A, 3b, fig 8), Kroeger also teaches using three point interpolation to determine a more accurate frequency, the more accurate frequency reads on “corresponding second frequency measurement value” (col 7 line 19 – col 8 line 21)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the three point interpolation to determine a first and second    

Ikeda teaches:
	“a selector, an input end of the selector is respectively connected to output ends of the frequency measurement module and the scanning module, to select either the first frequency measurement value or the second frequency measurement value as a result of frequency measurement” (Ikeda, selection circuit 1532 selects a signal based on the comparison circuit 1552 (fig 2, ¶ 0082)),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the selection of a signal as taught by Ikeda for “reproducing a carrier signal of the orthogonal frequency division multiplexed signal received” (Ikeda, ¶ 0001).   
 
Regarding claim 2 Liang teaches:
	“wherein the frequency mixing module comprises a frequency source and a multiplier, and the frequency source is realized by a direct frequency synthesizer to generate two orthogonal local carriers; the first mixing circuit and the second mixing circuit are respectively connected by two multipliers, so as to downconvert the digital intermediate frequency signal to the digital baseband signal” (fig 1, mixer 11 and 41 are connected to an oscillator (“synthesizer”), and are used to orthogonally convert the digital signal, (fig 1, ¶ 0014, ¶ 0042))
Regarding claim 4 Liang does not teach:

	Kroeger teaches:
  	“wherein the frequency measurement module comprises an amplitude sorting circuit and a three-point interpolation circuit, and the amplitude sorting circuit obtains the maximum amplitude by sorting amplitudes obtained by the discrete Fourier transform; the three-point interpolation circuit obtains the first frequency measurement value by using a three-point interpolation algorithm based on the maximum amplitude and its two adjacent calculated values” (Kroeger teaches a “three point interpolation to estimate a frequency of the carrier wave” (abstract), col 5 line 43 – col 6 line 3, fig 3, 3A, 3b, fig 8)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the three point interpolation for obtaining a frequency measurement value as disclosed by Kroeger in order to provide a system to more accurately “estimate a frequency of the carrier wave” (Kroeger, abstract).    

Regarding claim 5 Liang does not teach:
	“wherein the scanning module includes a fine scanning circuit, which calculates the maximum amplitude point according to Fourier transform by taking the first frequency 
	Kroeger teaches:
	“wherein the scanning module includes a fine scanning circuit, which calculates the maximum amplitude point according to Fourier transform by taking the first frequency measurement value obtained by the three-point interpolation frequency measurement as the center and performing small frequency step in the scanning range, so as to obtain a corresponding second frequency measurement value” (Kroeger teaches using three point interpolation to determine a more accurate frequency, the more accurate frequency reads on “corresponding second frequency measurement value” (col 7 line 19 – col 8 line 21)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the three point interpolation to determine a second frequency measurement value as disclosed by Kroeger in order to provide a system to more accurately “estimate a frequency of the carrier wave” (Kroeger, abstract).     
Regarding claim 7 Liang teaches: 
	“further comprising: a parameter configuration module, performing parameter configuration on a data length in the Fourier transform module, an extraction multiple in the extraction filter module, a filter coefficient and a bypass selection circuit according to externally input configuration information”  (Liang, “superheterodyne scanning structure” implies “parameter configuration” is being performed, “data processing is realized within a smaller bandwidth” therefore configuration is done on “data length”, ¶ 0030)).
Regarding claim 8 Liang does not teach:
	“further comprising: a clock module, generating clock signals required by each module according to configuration information input externally.”
	Ikeda teaches:
	“further comprising: a clock module, generating clock signals required by each module according to configuration information input externally” (Ikeda teaches “processing based on the clock signal input” (¶ 0077)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including a clock as taught by Ikeda for “reproducing a carrier signal of the orthogonal frequency division multiplexed signal received” (Ikeda, ¶ 0001).   
Regarding independent claim 9:
	Claim 9 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang Jie (hereafter Liang) CN 106405235A in view of Kroeger et al. (hereafter Kroeger), U.S. Pat No. 5598441, in further view of Ikeda Yasunari (hereafter Ikeda), JPH0787056A, in further view of Chao Zhang (hereafter Chao) CN 101719769A.	

Regarding claim 3 the Liang/Kroeger/Ikeda combination does not teach: 

	Chao teaches: 
	“wherein the extraction filter circuit comprises a cascaded integrator-comb filter, a half-band filter, a FIR filter, a variable extractor and a plurality of bypass selection circuits, wherein the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are end-to-end and sequentially connected, and the cascaded integrator-comb filter, the half-band filter, the FIR filter and the variable extractor are all correspondingly connected in parallel with a bypass selection circuit” (Chao teaches an “arbitrary extracting and filtering device” (abstract) made up of a polynomial interpolation filter, a CIC filter, a HB filter, and a FIR filter all connected end to end and sequentially (fig 2)).
  	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the CIC filter, HB filter, and FIR filter as part of the extraction filter circuit as disclosed by Chao in order to provide a “decimation filtering device” for “signal extraction and filtering” (Chao, ¶ 0002, ¶ 0009).     
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang Jie (hereafter Liang) CN 106405235A in view of Kroeger et al. (hereafter Kroeger), U.S. Pat No. 5598441, in .

Regarding claim 6 the Liang/Kroeger/Ikeda combination does not teach:
	“wherein the selector includes an either-or circuit.”  
	Bomba teaches:
	“wherein the selector includes an either-or circuit” (Bomba teaches selection of a frequency starts with an OR gate, OR gate reads on “either or circuit,” “locked on the desired frequency” implies a “selector” (col 4 line 57 – col 5 line 36).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectrum analysis and data processing method as disclosed by Liang by including the selector including an either-or circuit as disclosed by Bomba in order to provide a tuning system to “acquire and lock-on a selected operating frequency” (Bomba, col 1 line 48-51).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang Jie (hereafter Liang) CN 106405235A in view of Kroeger et al. (hereafter Kroeger), U.S. Pat No. 5598441, in further view of Ikeda Yasunari (hereafter Ikeda), JPH0787056A and evidence by Wang, “Formulation of DFT” downloaded from http://fourier.eng.hmc.edu/e59/lectures/e59/node21.html.

Regarding claim 10 the Liang teaches:

	determining the scanning range and a scanning step m, taking the first frequency measurement value as the center in the scanning range; performing scanning calculations according to the following equation: 
                
                    X
                    
                        
                            m
                        
                    
                    =
                    
                        
                            ∑
                            
                                n
                                =
                                0
                            
                            
                                N
                                -
                                1
                            
                        
                        
                            x
                            
                                
                                    n
                                
                            
                        
                    
                    
                        
                            e
                        
                        
                            
                                
                                    -
                                    j
                                    2
                                    π
                                    m
                                    n
                                
                                
                                    N
                                
                            
                        
                    
                
            [AltContent: rect] 	wherein x[n] is a data sequence, a frequency corresponding to a point with a largest amplitude in X[m] is a measurement result, m is a decimal, and its value represents a scanned frequency point.  
	The discrete Fourier transform equation is well known in the art and it would be obvious for a person skilled in the art to use the well-known discrete Fourier transform equation when applying a discrete Fourier transform as evidenced by Wang (Wang, page 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez, can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.R.K./Examiner, Art Unit 2865  
                                                                                                                                                                                                      /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/11/2021